MORRIS, Judge.
This case presents essentially the same question presented by appeal No. 7710DC886 which was combined with this appeal for oral arguments. The question is whether a lien claimant who furnishes materials for the improvement of real estate pursuant to a contract with the owner must himself deliver such materials to the site of the improvement before the claimant is entitled to a valid materialman’s lien pursuant to Part 1, Article 2, Chapter 44A of the General Statutes.
The defendants in this case contend that there exists, based upon the record, a genuine issue of material fact which would require a reversal of the granting of plaintiff’s motion for summary judgment. See G.S. 1A-1, Rule 56(c).
The plaintiff’s verified complaint and answers to interrogatories establish that the materials were furnished before the defendant Peacock & Associates, Inc., conveyed the subject property to defendants Strother and before the deed of trust was executed to the defendant First Financial Service Corporation of Raleigh, Trustee for First Federal Savings and Loan Association *152of Raleigh. Therefore, if the lien is valid, plaintiff is entitled to a lien on the subject property superior to the lien of defendant First Federal. For the reasons stated in our opinion in Raleigh Paint and Wallpaper v. Peacock & Associates, Inc., et al, No. 7710DC886, we hold that the plaintiff’s lien was valid and summary judgment proper.
Nevertheless, since the actual date of the furnishing of materials to the site is not established by the record, the judgment of the trial court must be modified. The judgment is modified by striking “from and after the 26th day of November, 1976” and substituting in its place the following: “with priority over the lien of defendants First Financial Service Corporation of Raleigh, Trustee for First Federal Savings and Loan Association of Raleigh”.
Modified and affirmed.
Judges Hedrick and Mitchell concur.